                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


Alan D. Halperin, et al.,

                       Plaintiffs,                         Civil Action No. 1:19-cv-01561-WCG

               vs.                                              NOTICE OF ATTORNEY
                                                                   WITHDRAWAL
Mark R. Richards, et al.,

                       Defendants.



       Defendants Kerry S. Arent, Stephen P. Carter, Thomas J. Ferree, Jeffrey J. Fletcher, Carl J.

Laurino, Terry M. Murphy, Andrew F. Reardon, Mark R. Richards, David A. Roberts, Kathi P.

Seifert, Mark A. Suwyn, and Tami L. Van Straten, by and through their existing counsel, hereby

notify the Court that David Jimenez-Ekman and Caroline L. Meneau of Jenner & Block LLP

withdraw their appearances in the above-captioned manner and request removal from electronic

notification. These defendants will continue to be represented by Craig C. Martin, Amanda S.

Amert, and Michael T. Graham of Willkie Farr & Gallagher LLP, as well as Michael P. Richman

and Paul G. Swanson of Steinhilber Swanson LLP.




         Case 1:19-cv-01561-WCG Filed 04/17/20 Page 1 of 2 Document 38
34300665.1




Dated: April 17, 2020

/s/ Craig C. Martin                          David Jimenez- Ekman
                                             Caroline L. Meneau
Craig C. Martin                              Jenner & Block LLP
Amanda S. Amert                              353 N. Clark Street
Michael T. Graham                            Chicago, IL 60654
Willkie Farr & Gallagher LLP                 Tel. 312-923-2683
300 N. LaSalle Drive                         djiminez-ekman@jenner.com
Suite 5000                                   cmeneau@jenner.com
Chicago, IL 60654
Tel. 312-728-9000                            Attorneys for Defendants Kerry S.
cmartin@willkie.com                          Arent, Stephen P. Carter, Thomas
aamert@willkie.com                           J. Ferree, Jeffrey J. Fletcher, Carl
mgraham@willkie.com                          J. Laurino, Terry M. Murphy,
                                             Andrew F. Reardon, Mark R.
Michael P. Richman                           Richards, David A. Roberts, Kathi
Paul G. Swanson                              P. Seifert, Mark A. Suwyn, and
Steinhilber Swanson LLP                      Tami L. Van Straten
122 W. Washington Avenue
Suite 850
Madison, WI 53703
Tel. 608-709-5998
mrichman@steinhilberswanson.com
pswanson@steinhilberswanson.com




                                      -2-
         Case 1:19-cv-01561-WCG Filed 04/17/20 Page 2 of 2 Document 38
